Citation Nr: 0941496	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-08 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
hepatitis C.  The Veteran testified before the Board at 
hearing that was held at the RO in June 2008.

In a November 2008 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
June 2009 Order, the Court remanded the claim to the Board 
for readjudication in accordance with a Joint Motion for 
Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran contends that he contracted hepatitis C as a 
result of air gun inoculations administered upon his entry 
into active service.  Alternatively, he asserts that he 
contracted hepatitis C as a result of exposure to the blood 
and bodily fluids of men with whom he served in Vietnam.  In 
June 2008 testimony before the Board, the Veteran described 
carrying soldiers wounded in combat.  

He submitted an undated letter from his private physician, in 
which the physician concluded that it was possible that the 
Veteran came into contact with the hepatitis C virus during 
his tour of duty.  He went on to say that the Veteran had 
described to him in graphic detail about how he had to carry 
his wounded or dead follow soldiers and was "covered" in 
their blood.  If the Veteran had any breaks in his skin 
(cuts, excoriations, etc.), then transmission of the virus at 
that time could have been possible.  

Aside from the inoculations and exposure to potentially 
infected blood, the only other reported risk factor for 
contracting the virus is limited intravenous (IV) drug use in 
service.  There are no other reported risk factors, either 
during or before his active service.

While the Veteran asserts that he used intravenous drugs on 
only one occasion in service, and on that occasion the needle 
had been clean, his service treatment records demonstrate 
that in January 1971 he was admitted into a drug amnesty 
program for detoxification from heroin addiction described as 
"severe."  His service treatment records also show that in 
April 1971, while stationed in Vietnam, he was observed to 
have "multiple sores on his face and hands."

The Veteran's post-service clinical records demonstrate a 
post-service history of opiate dependence, and an initial 
diagnosis of hepatitis C in August 2004.

Although the Veteran's service records do not demonstrate 
that he was administered inoculations by use of an air gun, 
he is competent to report that the inoculations were 
administered in this fashion.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  
Similarly, while the Veteran's service records do not 
demonstrate that he carried wounded soldiers and as a result 
was covered with their blood, he is competent to report such.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The record contains current diagnoses of hepatitis C, and his 
physician has provided evidence that the disease may be 
related to service, but the letter is equivocal and there is 
evidence to the contrary.  The Board notes in this regard 
that the opinion provided by the Veteran's private physician 
indicating that it was possible that the hepatitis C virus 
may have been transmitted through skin breaks at the time of 
exposure to potentially infected blood is too tenuous a basis 
upon which to grant the Veteran's claim for service 
connection.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).

The Veteran in this case has not yet been afforded an 
examination.  Because a VA examiner has not yet opined as to 
the likely etiology of the Veteran's hepatitis C, or the 
approximate date of onset, the Board finds that an 
etiological opinion is necessary in order to fairly decide 
the merits of the Veteran's claim.  

Subsequent to the return of this case from the Court, the 
Veteran and his attorney submitted pertinent evidence 
directly to the Board.  The attorney has asked that, if the 
claim was not granted at the Board, it should be returned to 
the RO for initial consideration.  The Veteran has the right 
to have all pertinent evidence initially considered by the 
RO, unless that right is waived.  38 C.F.R. § 20.1304 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for the purpose of 
obtaining an opinion regarding the most 
likely etiology of the Veteran's 
hepatitis C.  The claims file must be 
reviewed in conjunction with rendering 
the requested opinion and the 
examiner's report must reflect that the 
file was reviewed.  The examiner should 
specifically offer opinions as to the 
following:

a.  Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran contracted 
hepatitis C during his period of 
active service?

b.  Given the Veteran's reported 
risk factors (air gun inoculations, 
exposure to blood of wounded 
soldiers in Vietnam, and in-service 
and post-service IV drug use with 
shared needles), to which risk 
factor is his hepatitis C most 
likely attributable?  If it is 
equally probable that the Veteran's 
hepatitis C is attributable to the 
air gun inoculations as it is 
attributable to drug use or exposure 
to blood, the examiner should so 
state.
	
The rationale for all opinions, with citation to 
relevant medical findings, must be given.  The 
examiner is advised that the Veteran is competent 
to report his history and injuries, and that his 
reports must be considered in formulating the 
requested opinion.

2.  Then, readjudicate the Veteran's 
claim for service connection for 
hepatitis C.  If action remains adverse 
to the Veteran, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


